Citation Nr: 0427455	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of these determinations to 
the Board.  

In a September 1995 rating decision, the RO previously denied 
the appellant's claims of service connection for the cause of 
the veteran's death and to eligibility for Dependents' 
Educational Benefits under Chapter 35.  Because new 
regulations pertaining to the adjudication of claims of 
service connection for claims asserted as secondary to 
exposure to Agent Orange during service were promulgated 
subsequent to the denial of the appellant's earlier claim, 
the Board concludes (as did, apparently, the RO), that the 
claim should be considered on a de novo basis.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 115 S. Ct. 61 (1994).

In April 2004, the appellant, accompanied by her 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA office.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during service.

2.  Prior to his death on June [redacted], 1995, the veteran never 
filed a claim seeking VA compensation benefits.

3.  The medical evidence shows that the veteran's prostate 
cancer, which was incurred as a result of service, 
contributed substantially and materially to cause his death 
from a myocardial infarction.  

4.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has been 
shown.


CONCLUSIONS OF LAW

1.  A disability that was incurred as a result of service 
contributed substantially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1116, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.312 (2003).

2.  Eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code is established.  38 
U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and to eligibility to Dependents' 
Educational Benefits under Chapter 35, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the appellant and her 
representative have been provided with a Statement of the 
Case (SOC) and a Supplemental Statement of the Case (SSOC) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and notified them of the 
evidence needed by the appellant to prevail.  In addition, in 
February 2003 and February 2004 letters, the RO notified the 
appellant of the evidence needed to substantiate her claims 
and offered to assist her in obtaining any relevant evidence.  
In light of the foregoing, as well as the appellant's signed 
February 2004 statement indicating that she had furnished all 
the evidence she had, i.e., in her possession, VA gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini.  

With respect to VA's duty to assist, the Board notes during 
this appeal, a VA examiner reviewed the veteran's claims 
folder and offered an opinion regarding whether the veteran's 
death was related to service.  Further, the RO has associated 
with the claims folder the veteran's service medical records 
and the records of his pertinent post-service treatment, 
including for prostate cancer.  In addition, the appellant 
testified at a hearing held before a hearing officer at the 
RO in April 2003 and the undersigned Veterans Law Judge in 
May 2004.  As such, there is no pertinent identified evidence 
that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument, and thus the Board will thus proceed with 
the consideration of this case.  

Under the circumstances, and in light of the Board's decision 
finding that entitlement that service connection is warranted 
for the cause of the veteran's death and that the appellant 
is eligible for Dependents' Educational Benefits under 
Chapter 35, the Board concludes that the appellant has been 
provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time, 
without a remand of the case to the RO for providing 
additional assistance or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
extensive record on appeal and the Board's favorable 
determinations demonstrate the futility of any further 
evidentiary development; hence, no additional notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The appellant asserts, in essence, that the veteran's death 
was due to prostate cancer, which he developed due to his in-
service exposure to Agent Orange while serving in Vietnam.  
Alternatively, she maintains that the veteran's fatal 
myocardial infarction was due to his coronary artery disease, 
which resulted from hypertension, which he developed during 
service.

The revised certificate of death reflects that the veteran 
died due to a myocardial infarction, which was a consequence 
of coronary artery disease and metastatic prostate cancer.  

In April 2003, the appellant submitted an undated medical 
opinion from Dr. Russell L. Page, Jr.  Dr. Page stated that 
after reviewing the veteran's medical records he concluded 
that he suffered from complications of prostate cancer that 
certainly could have caused him a great deal of stress.  The 
physician noted that the veteran had a recent history of 
cardiomegaly and opined the stress of his prostate cancer 
possibly contributed to his death from a myocardial 
infarction.

Also of record is a statement of an April 2003 VA examiner.  
The examiner indicated that he had reviewed the veteran's 
claims folder.  He opined that it was not likely that the 
veteran's coronary artery disease was caused by his prostate 
cancer.

Contrary to the appellant's assertions, the service medical 
records are negative for any diagnosis of hypertension, and 
the Board notes that the evidence that the appellant cites in 
support of this contention are VA post-service treatment 
records, which do reflect that the veteran was diagnosed as 
having this disease.

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including prostate 
cancer, will be established even though there is no record of 
such disease during service.  Id.; 38 C.F.R. § 3.309(e).

As stated above, the revised certificate of death reflects 
that the veteran died due to a myocardial infarction, which 
was a consequence of coronary artery disease and metastatic 
prostate cancer.  In addition, the record shows that the 
veteran served in the Republic of Vietnam during his period 
of service, and thus as a matter of law is presumed to have 
been exposed to Agent Orange.  As such, the veteran's 
prostate cancer is of service origin.  Accordingly, service 
connection is warranted for the cause of the veteran's death 
because a disability of service origin, i.e., prostate 
cancer, contributed substantially and materially to his 
death.

In reaching this conclusion, the Board notes that although 
this grant is not based on Dr. Page's opinion, his assessment 
supports the allowance.  The Board also points out that the 
opinion of the April 2003 VA examiner does not speak to the 
central issue in this case, which is whether the veteran's 
prostate cancer caused or contributed substantially or 
materially to cause his death; instead, it focuses solely on 
whether his prostate cancer caused his coronary artery 
disease.

As a final point, the Board observes that the RO has denied 
this claim in part because the veteran died in June 1995, and 
presumptive service connection was not made effect until 
November 7, 1996.  The Board notes, however, that the 
effective date of presumptive service connection is not 
relevant; instead, the Board agrees with the veteran's 
representative that what is significant is that based on 
scientific studies VA has determined that prostate cancer is 
caused by Agent Orange exposure, and thus, the veteran's 
prostate cancer is a disability of service origin that 
contributed substantially and materially to cause the 
veteran's death.




II.  Chapter 35 benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established if the veteran dies from a service-
connected disability.  38 U.S.C.A. § 3501 (West 2002) 
38 C.F.R. § 21.3021(a)(1) (2003).  In light of the 
determination above establishing service connection for the 
cause of the veteran's death, basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is established.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code has been 
established.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



